ee SRNEYS Al LAW

BI Main Streer Wuere Plains, NY 10697 f
TEL: 9t4-559-3100 Fax: 914°9.49-
WWW, HPMB.COM
Doreen Dufficy

Partner
ddufficy@hpmb.com

  

April 29, 2021

VIA ECF SO ORDERED
Honorable George B. Daniels May 4 200 conference is adjourned from
United States District Judge ay 4, 2021 to June 29, 2021 at 9:45 a.m.

Southern District of New York

500 Pearl Street MAY 0 ¢ 3 Zi) jal

New York, New York 10007

& Donel

 

Re: Patricia Scott Fleming, et al. v. The City of New York, et al.
Index No. 18-CV-4866 (GBD)
Request for Adjournment

Dear Judge Daniels,

We represent the medica! defendants in the above-noted action: Maung Maungoo, M.D.,
Myat Win, M.D., Antonio Martinez, M.D., Corizon Health, Physician Affiliate Group of New
York, New York City Health and Hospitals Corporation, Nicole Lanatra, M.D., Mary Lynn
Nierodzik, M.D., Roopalekha Shenoy, M.D., Aaron Stern, M.D. and Jennifer Wu, M.D.

A status conference in the above-captioned matter is set for May 4, 2021 at 9:45 a.m. |
am writing on behalf of all parties to request an adjournment of the status conference to a date in
midJune 2021. The parties are currently engaging in discovery including responses to discovery
demands and conferring regarding the timing and number of upcoming depositions. Although
discovery issues may arise at a later juncture as discovery proceeds, there are no current
discovery disputes at present to be addressed and all parties consent to an adjournment of the
status conference.

The parties thank the Court for its consideration herein.
Very truly yours,

Dow

Doreen Dufficy
DD:jb

2392596.1

HEIDELL, PITTONI, MURPHY©& BACH, LLP

New YORK | CONNECTICUT | WESTCHESTER : Lone IsLAND

 

 

 
Hon. George B. Daniels
Re: Fleming v. The City of New York, et al.
April 29, 2021

Page 2

ce

All counsel of record — VIA NYSECF & EMAIL

Eden P. Quainton

Partner

DUNNINGTON BARTHOLOW & MILLER LLP
Attorneys for Plaintiff

230 Park Avenue, 21“ Floor

New York, New York 10169

Telephone: +1.212.682.8811

Email: EQuainton@dunnington.com

Susan Scharfstein, Esq.

JAMES JOHNSON

Corporation Counsel of the City of New York
Attorneys for Defendant

THE CITY OF NEW YORK, DESMOND BLAKE,
FRED ROLLE, JOREL WARD, CURLEE WILLAIMS,
and JOHN WISTI

100 Church Street

New York, New York 10007

212-356-2355

Email: sscharfs@law.nye.gov

 

ti

!
fi

 
